           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 1 of 18




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

    PETER BISTRIAN
                                     Plaintiff,
                           v.                                     CIVIL ACTION NO. 08-3010

    WARDEN TROY LEVI, et al.,
                                     Defendants.


                                       MEMORANDUM OPINION

Rufe, J.                                                                                    February 5, 2021

           Plaintiff Peter Bistrian sued the federal government and several individual officers at the

Federal Detention Center (“FDC”) in Philadelphia for failing to protect him from two attacks by

fellow inmates during his pretrial detention. Bistrian brought the claims against the officers

under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics. 1 These claims were

tried to a jury, which did not find the officers liable. 2 Bistrian timely moved for a new trial as to

Defendant James Gibbs under Federal Rule of Civil Procedure 59, and has also moved to compel

discovery. For the reasons stated below, Bistrian’s motion for a new trial is granted and his

motion to compel is granted in part and denied in part.




1
    403 U.S. 388 (1971).
2
 Plaintiff also brought claims against the government under the Federal Torts Claim Act, alleging that the
correctional staff of the FDC acted negligently in failing to protect him from a second attack. The FTCA claims
were tried to the Court. See [Doc. No. 489].
             Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 2 of 18




       I.         BACKGROUND 3

            A. Factual Background

            Defendant James Gibbs was a Special Investigation Services (“SIS”) Lieutenant at the

FDC from 2004 to 2007. 4 The SIS oversaw investigations of disciplinary infractions within the

FDC and monitored and investigated gang activity. 5

            From April through June of 2006, the SIS and FBI were monitoring two Secure Housing

Unit (“SHU”) inmates who were considered very dangerous: Kaboni Savage and Steven

Northington. 6 Savage was a “drug kingpin” in Philadelphia, and Northington was his co-

defendant and part of his drug ring. 7 Savage was suspected of ordering a firebombing in

retaliation against an informant in which six of the informant’s relatives were killed. 8 The SIS

and FDC staff were aware of these allegations.

            In 2006, Plaintiff Peter Bistrian was a pretrial detainee at the FDC, 9 who had been placed

in the SHU for violating telephone privileges. 10 While in the SHU, Bistrian served as an orderly,

a job which allowed him to be out of his cell from around 6 a.m. until after dinnertime to help

correctional officers serve meals and clean. 11


3
 The Court assumes familiarity with the facts of this case, which are reviewed in detail in prior opinions of this
Court. See e.g., Bistrian v. Levi, No. 08-3010, 2020 WL 1435079 (E.D. Pa. Mar. 24, 2020); Bistrian v. Levi, No. 08-
3010, 2020 WL 6951048 (E.D. Pa. Aug. 21, 2020).
4
    Gibbs Testimony, Trial Tr. July 16, 2019, at 193.
5
    Jezior Testimony, Trial Tr. July 10, 2019, at 233.
6
 Gibbs Testimony, Trial Tr. July 17, 2019, at 95–96; Jezior Testimony, Trial Tr. July 11, 2019, at 92, 150–51;
Dodrill Testimony, Trial Tr. July 12, 2019, at 96.
7
    Jezior Testimony, Trial Tr. July 10, 2019, at 235–36.
8
    Gibbs Testimony, Trial Tr. July 16, 2019, at 196–97; Gibbs Testimony, Trial Tr. July 17, 2019, at 95.
9
    Bistrian Testimony, Trial Tr. July 9, 2019, at 44–45.
10
     Id. at 45.
11
     Id. at 46–47.
                                                            2
             Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 3 of 18




            Bistrian testified that one day, while he was outside his cell working as an orderly, an

inmate slid a note from his cell to Bistrian in the hall under the cell door. The inmate directed

Bistrian to deliver the note to another cell, which he did. 12 Three or four days later, another note

was slid to Bistrian under the same door, and Bistrian brought it to an officer’s attention. 13 These

notes were between Northington and Savage. Bistrian testified that the officers instructed him to

continue to pass between the two any notes he received. Bistrian was told that when he received

a note, he was to bring it to an SIS officer, who would make a photocopy of it and then return the

original to Bistrian for delivery. 14

            According to Bistrian, on one occasion, the officers mistakenly returned to Bistrian an

envelope containing the photocopy instead of the original, which he unknowingly delivered to

Northington. 15 When Northington received the envelope, and discovered that it contained a

photocopy, he drew the obvious conclusion that Bistrian was cooperating with the officers. 16

Bistrian testified that soon after the “yelling and screaming started from Northington’s cell . . .

we’re going to f’ing kill you, you’re a rat, you’re a snitch, you turned on us . . . the threats started

in, non-stop from that point.” 17

            As Scott Dodrill, the Northeast Regional Director of the Bureau of Prisons in 2006,

testified, any inmate who was discovered to have informed or cooperated against Savage or




12
     Id. at 49–50.
13
     Id. at 50–51.
14
  Id. at 55–57. Defendant Gibbs testified that he had no knowledge of the note-passing arrangement. Gibbs
Testimony, Trial Tr. July 16, 2019, at 208.
15
     Bistrian Testimony, Trial Tr. July 9, 2019, at 69.
16
     Id. at 70.
17
     Id.
                                                          3
            Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 4 of 18




Northington would be in danger. 18 Eight weeks after Bistrian had delivered the wrong envelope,

prison officials placed Northington and Bistrian in the same recreation pen together. Northington

and several of his associates attacked Bistrian and brutally beat him. 19

           The FTCA claims were based upon a second assault. Three and a half months after the

Northington attack, Aaron Taylor, another inmate in the SHU, attacked Bistrian in the recreation

pen with a weapon fashioned from one of the disposable razors regularly given to inmates for

shaving. This second assault was unrelated to the Northington assault. 20

           B. Procedural Background

           Bistrian brought claims under Bivens and the FTCA. Under Bivens, Bistrian brought

failure-to-protect claims against Defendant James Gibbs and other individual officers alleging

that they were deliberately indifferent when they placed him in a recreation pen with

Northington. Under the FTCA, Bistrian brought claims against the United States, alleging that

the negligence of the correctional staff led to the attack by Taylor. Bistrian’s claims were

bifurcated; his Bivens claims were tried to a jury and his FTCA claims were tried to the Court.

           The Bivens claims were tried to a jury in July 2019. At trial, Defendant Gibbs testified

that although he did not impose a separation order to keep Northington away from Bistrian, he

did take other steps to protect Bistrian, including removing him from his position as an orderly

and checking in with Bistrian during his daily rounds to investigate the situation. 21 Gibbs




18
 Dodrill Testimony, Trial Tr. July 12, 2019, at 86, 100. Dodrill’s testimony was by deposition, excerpts of which
were read to the jury.
19
     Bistrian Testimony, Trial Tr. July 9, 2019, at 90–92, 95–104.
20
   Taylor was convicted of one count of assault with a deadly weapon, 18 U.S.C. § 113(a)(3), for the
attack. See United States v. Taylor, Crim. No. 07-288 [Doc. No. 189] (E.D. Pa. Dec 3, 2010).
21
     Gibbs Testimony, Trial Tr. July 17, 2019, at 80–81.
                                                            4
            Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 5 of 18




testified that he did not impose a separation order because he was concerned that it would place a

“spotlight” on Bistrian. 22 He also testified that he believed the steps he did take would keep

Bistrian safe. 23

            The jury found that Bistrian was facing a substantial risk of serious harm at the time of

the attack and that Gibbs had actual knowledge of the substantial risk. However, the jury did not

find that Gibbs had been deliberately indifferent to the risk Bistrian faced. 24 On April 21, 2020,

Bistrian moved for a new trial as to Defendant Gibbs. 25

            The FTCA claims were tried to this Court in August 2019. 26 After both sides had rested,

but before closing arguments, it was discovered that relevant evidence had not been disclosed by

the Government. 27 A supplemental round of discovery was permitted, and the Court held that it

was appropriate to reopen the trial record and allow consideration of newly-produced, highly

relevant evidence. 28 The Court also noted the “failures by the government in the presentation and

timely production of evidence,” and determined that the government had destroyed highly-

relevant evidence in bad faith. 29 This Court noted that “an extraordinary number of . . .

evidentiary irregularities have plagued this litigation.” 30 Unfortunately, the evidentiary

irregularities were compounded.



22
     Id. at 82–83, 98–101.
23
     Id. at 81–82.
24
     See Verdict Form [Doc. No. 394].
25
     See Pl.’s Mot. New Trial as to James Gibbs [Doc. No. 462].
26
     See generally, Bistrian, 2020 WL 6951048 (Findings of Fact and Conclusions of Law).
27
     Bistrian v. Levi, 448 F. Supp. 3d 454, 482 (E.D. Pa. 2020).
28
     See id. at 485–91.
29
     Id. at 496; see also id. at 481.
30
     Id. at 463.
                                                            5
            Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 6 of 18




           On May 8, 2020, Bistrian filed a motion to compel. 31 The motion stated that after the

Court issued its March 24, 2020 Order, Bistrian sent a letter to the government requesting the

FBI review their file on Taylor. On April 21, 2020, the government informed Bistrian that it had

discovered relevant documents related to the FTCA claim that had not been previously

produced. 32 On April 27, 2020, Bistrian requested that the government review the FBI files in

connection with the Bivens claims.

           In June 2013, Bistrian sent a Touhy 33 request to multiple governmental agencies,

including the FBI, seeking evidence related to both attacks. 34 In response, the FBI searched the

overarching Kaboni Savage case file (which included investigations of Northington) and

identified two FBI Form 302s mentioning Bistrian. 35 These documents were produced on August

7, 2013. 36 The government also produced various other documents related to the attacks, and the

parties agreed to a stipulation and an affidavit by FBI Agent Kevin Lewis, the agent assigned to

the Savage investigation. 37 The government did not agree to conduct any additional discovery in

response to Bistrian’s April 27, 2020, request, asserting that it had made “a reasonable search for




31
     See Pl.’s Mot. to Compel United States to Review FBI Docs. and to Produce Relevant Docs. [Doc. No. 465].
32
  See id. at 2–3. These additional documents were highly relevant to Bistrian’s FTCA claim, but like the evidence
here, were not discovered until after the trial.
33
     See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).
34
     United States’ Resp. to Pl.’s Mot. to Compel [Doc. No. 471] at 4.
35
  Id. at 5. FBI Form 302s record information that may become testimony, such as the contents of an interview or the
receipt of a record. Id. at 5 n.2.
36
     Id.
37
  See e.g. Touhy Response dated August 7, 2013 [Doc. No. 471-9]; Letter from Paul Kaufman to Richard Bazelon
(Mar. 24, 2016) [Doc. No. 471-22]; see also P-069 (Lewis Stipulation).
                                                            6
             Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 7 of 18




documents under the circumstances” and that it was would not “redo the discovery that was

discussed and negotiated at length in 2015.” 38

             After Bistrian had moved to compel, the FBI nevertheless discovered additional, relevant

evidence. In 2006, the FBI had created an additional file, separate and apart from the overarching

Kaboni Savage case file, specifically related to the Northington attack on Bistrian. 39 In 2013,

when Bistrian sent the initial Touhy request, this other file had not been searched because “at the

time, the responsible individuals did not realize there was a separate file.” 40 The file the FBI had

made for its investigation of Northington’s assault on Bistrian was not searched in connection to

this case until May 2020, eight years after Bistrian’s initial request and ten months after the

Bivens trial had concluded.

             On May 20, 2020, the FBI informed Plaintiff of the file’s existence and produced the file

in its entirety. The government explained that “had we been aware of it, we would have produced

the Northington file . . . when we produced the other documents responsive to the Touhy

request.” 41 Bistrian argues that this newly discovered evidence provides additional reasons for

granting a new trial as to Defendant Gibbs. 42

       II.       LEGAL STANDARD

             Under Rule 59(a), “[a] new trial may be granted to all or any of the parties and on all or

part of the issues . . . for any of the reasons for which new trials have heretofore been granted in




38
     Letter from Landon Jones to Richard Bazelon (May 4, 2020) [Doc. No. 477-1] at 19, 20.
39
     See Letter from Landon Jones to Richard Bazelon (May 20, 2020) [Doc. No. 477] at 7.
40
     Id. at 8.
41
     Id. at 9. Plaintiff has continued to pursue the Motion to Compel despite the government’s production.
42
     See Reply in Supp. Mot. for New Trial [Doc. No. 481] at 10–12.
                                                            7
              Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 8 of 18




actions at law in the courts of the United States,” and “[t]he authority to grant a new trial resides

in the exercise of sound discretion by the trial court.” 43

              For a new trial to be granted based on newly-discovered evidence, a court looks to the

standard under Rule 60(b)(2). 44 Under this standard, the new evidence must: “(1) be material and

not merely cumulative, (2) could not have been discovered before trial through the exercise of

reasonable diligence and (3) would probably have changed the outcome of the trial.” 45 However,

a party requesting a new trial “bears a heavy burden.” 46

       III.      DISCUSSION

              A. A new trial must be granted based on the newly-discovered evidence.

              Plaintiff argues that two pieces of evidence undercut the defense presented by Gibbs and

necessitate a new trial:

                  a) Akano interview notes – Handwritten notes from an FBI agent’s interview with

                      Correctional Officer Kehinde Akano. These interview notes describe the attack

                      and state that the attack was the “first time both [Northington and Bistrian] in cell

                      together.” 47

                  b) Stop Snitching photographs – A series of color photographs of a sign

                      Northington had placed in his cell window before the attack reading “Stop

                      Snitching.” 48 Similar photographs were produced by the BOP in 2015 as part of



43
     Wagner by Wagner v. Fair Acres Geriatric Ctr., 49 F.3d 1002, 1017 (3d Cir. 1995).
44
     See Compass Tech., Inc. v. Tseng Labs., Inc., 71 F.3d 1125, 1130 (3d Cir. 1995).
45
     Id.
46
     Id. (quoting Plisco v. Union R. Co., 379 F.2d 15, 17 (3d Cir.1967)).
47
     Akano Interview Notes [Doc. No. 477-1] at 49–50.
48
     Color Photographs [Doc. No. 477-1] at 55.
                                                            8
            Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 9 of 18




                     the investigation report on the attack, but the previously produced photographs

                     were of such low quality that the sign was not visible. 49

                    1. The newly discovered evidence would likely have changed the outcome of the
                       trial.

           The jury found that Bistrian was facing a substantial risk of serious harm. The jury also

found that Gibbs had actual knowledge of that fact. However, the jury determined that Gibbs had

not failed to take reasonable measures to prevent the attack, and therefore, had not been

deliberately indifferent to Bistrian’s substantial risk. 50

           Bistrian’s core argument was that Gibbs was deliberately indifferent because, knowing

the danger Bistrian faced, he chose not to place a separation on Bistrian and Northington. 51

Gibbs testified that there had been no separation in place, and implied that Bistrian would have

been in danger from Northington’s associates had there been one. Gibbs stated that “Steven

Northington had a lot [of] co-defendants in SHU, in all the floors. So if I put a keep away on

Bistrian and Northington the spotlight would have totally been on Peter Bistrian.” 52 The newly-

discovered evidence undercuts these contentions.

                          a. The Akano interview notes

           FBI Special Agent Stephen Heaney lead the investigation into Northington’s assault on

Bistrian. As part of the investigation, Special Agent Heaney interviewed Correctional Officer



49
  On May 6, 2015, Bistrian requested “color versions of all pictures contained in or relating to Jezior’s June 30,
2006 report of Steven Northington’s assault on Mr. Bistrian.” Touhy Letter from Richard Bazelon dated May 6,
2015 [Doc. No. 471-15] at 4–5. Although these photographs fall within that request, the government “understood
this aspect of the Touhy request as being directed to the BOP,” and the FBI did not search for or produce any
evidence. United States’ Resp. to Pl.’s Mot. to Compel [Doc. No. 471] at 7 n.4.
50
     See Verdict Form [Doc. No. 394]; see also Jury Charge, Trial Tr. July 24, 2019, at 34, 36.
51
     Bistrian Closing Argument, Trial Tr. July 23, 2019, at 30–31, 41.
52
     Gibbs Testimony, Trial Tr. July 17, 2019, at 82–83.
                                                            9
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 10 of 18




Kehinde Akano, who was a witness to the attack. 53 Special Agent Heaney took notes of the

interview. The last line states “- first time both in cell together.” 54 From the context, this

apparently refers to Northington and Bistrian being placed in a recreation pen together on the day

of the attack.

           Prior to Northington’s discovery of Bistrian’s cooperation and threats, Bistrian and

Northington had occasionally been placed in a recreation pen together. 55 But at trial, it was in

dispute as to whether the two had shared a recreation pen in the eight weeks between

Northington’s threats and the attack. The Akano interview notes suggest that they had not. The

notes further suggest that the reason they had not shared a recreation pen was because of a

separation order. 56

           Had the jury seen the interview notes, or heard testimony from Akano about the notes, it

reasonably could have concluded that a separation was placed between Northington and Bistrian

in response to Northington’s treats against Bistrian. The jury could have reasonably concluded

that, on the day of the attack, Gibbs was deliberately indifferent in either ending or ignoring the

separation and placing Northington and Bistrian together.

           Additionally, it is likely that the jury credited Gibbs’s testimony in finding that he was

not deliberately indifferent. At trial, Gibbs testified to the steps he took to keep Bistrian safe,

why he did not impose or maintain a separation between the inmates, and that he believed that

Bistrian was safe at the time of the attack. But the notes call his testimony into question. If, as the


53
     United States’ Sur-Reply in Opp. Pl.’s Mot. to Compel [Doc. No. 486] at 5.
54
     Akano Interview Notes [Doc. No. 477-1] at 50.
55
     See Bistrian Testimony, Trial Tr. July 10, 2019 at 229–230.
56
  The statement “first time both in cell together” suggests awareness of the threats against Bistrian and that the
correctional officers had not been placing Northington and Bistrian in a recreation cell together.
                                                           10
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 11 of 18




notes suggest, the two inmates had been previously kept apart, Gibbs’s trial testimony would

have been contradicted and his “spotlight” justification undermined. The jury could have

reasonably found Gibbs’s testimony about keeping Bistrian safe as not credible.

                          b. The color photographs of the “Stop Snitching” sign

           The BOP report on the Northington attack states that “[p]rior to the assault inmate

Northington placed a sign on the window of his cell 823 North reading ‘Stop Snitching.’” 57

Officer Jezior also testified that the sign was posted before the assault. 58 But Gibbs was evasive

as to his knowledge of the sign:

                    Q: And so, did you understand from that that at the time of the assault
                    Northington had posted on his cell door window a sign “stop snitching?”
                    A: Through this investigation I did, yes.
                    Q: And what did you learn about how long that sign had been up?
                    A: Well, I didn’t do the investigation.
                    Q: Did you ask anybody how long the sign had been up?
                    A: I didn’t do the investigation.
                    Q: Did you see the sign when it was up?
                    A: What I know of this is Northington used to do that, yes.
                    ...
                    Q: How often do people walk by the cell doors of the inmates in the SHU?
                    A: Twice an hour.
                    Q: And that’s the -- and who does -- who walks by to check on the inmates
                    twice an hour?
                    A: The SHU officers.
                    Q: Who report to the lieutenant, the SHU lieutenant, correct?
                    A: Yes, sir.
                    Q: And aren’t they required to look through the narrow slot window in the
                    door to see what the inmate is doing?
                    A: Yeah, they have to look through the window and see what they’re
                    doing. 59

57
     Jezior Report on Northington Assault, P-043 at 9.
58
     Jezior Testimony, Trial Tr. July 11, 2019, at 144.
59
     Gibbs Testimony, Trial Tr. July 17, 2019, at 66–67.
                                                           11
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 12 of 18




           The pictures previously produced by the BOP are of such low quality that the sign is

illegible. The newly discovered photographs clearly show the sign, and its prominence. Based on

these photographs, it seems unlikely that anyone passing by, let alone the SHU officers who

report to Gibbs and were required to walk by the cell doors and look through the slot windows to

check on the inmates, would have failed to notice it.

           Comparing the sets of photographs demonstrates that the recently-discovered

photographs would have been far more helpful to the jury:




           Photos of the “Stop Snitching” sign produced by the BOP and available at trial. 60




60
     See Jezior Report on Northington Assault, P-043 at 54
                                                             12
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 13 of 18




           Newly-produced photos of the “Stop Snitching” sign from the Northington Attack File. 61



           The value of the color photographs in illustrating the nature of the sign is obvious. Had

the jury viewed these photographs, it could have reasonably concluded that Northington had

placed the sign on his door as a clear and direct threat against Bistrian and that Gibbs was aware,

or should have been aware, of this. The jury could have reasonably concluded that Gibbs was

deliberately indifferent in putting the two in the same recreation pen given the threat projected by

the sign.

           Although Gibbs implied in his testimony that he was unaware of the “Stop Snitching”

sign, he also testified that he personally made rounds in the SHU “every single day,” and that

SHU officers walked by the cells of the inmates twice an hour and reported to the SHU

lieutenant. 62 Had the jury seen the color photographs, it could have determined that Gibbs must




61
     See Color Photographs [Doc. No. 477-1] at 55.
62
     Gibbs Testimony, Trial Tr. July 17, 2019, at 67, 80.
                                                            13
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 14 of 18




have been aware of the “Stop Snitching” sign and that Gibbs’s testimony that he believed

Bistrian was safe at the time they were placed together lacked credibility.

            The two pieces of newly-discovered evidence, both independently and in concert, would

have likely changed the outcome of the trial.

                     2. The newly-discovered evidence is not merely cumulative

            Defendant Gibbs argues that this evidence is cumulative of evidence presented at trial

and does not justify granting a new trial. 63 Gibbs further argues that because Bistrian testified

that he had not been in a recreation pen with Northington between the time of the threats and the

assault, the Akano interview notes merely reiterate already existing evidence.

            At trial, it was disputed whether Bistrian and Northington had previously shared a

recreation pen. Bistrian testified that they had not, 64 but on cross-examination, the jury was

shown a segment of a video deposition in which Bistrian stated that he could not remember if the

two had shared a recreation pen. 65 Additionally, Gibbs’s attorney stated during opening

statements that “Peter Bistrian was going out to rec with the same inmates that he was passing

notes between,” 66 and Gibbs testified that he had no information if the two had been in a pen

together during the that time period. 67

            The Akano interview notes were taken soon after the Northington attack and were

prepared by a disinterested party. As such, they are “different in both degree and kind” to



63
     See Def. Gibbs’ Sur-Reply in Opp. Pl.’s Mot. for a New Trial [Doc. No. 487] at 7.
64
     See, e.g., Bistrian Testimony, Trial Tr. July 9, 2019, at 80, 93.
65
  See Bistrian Testimony, Trial Tr. July 10, 2019, at 145 (“Q: Are you sure you weren’t in the same rec cage, Mr.
Bistrian? / A: No. I -- like I said, I don't really recall --”); see also Bistrian Dep., D-188 at 142.
66
     Opening Statement of Syreeta Joyce Moore, Trial Tr. July 9, 2019, at 37.
67
     Gibbs Testimony, Trial Tr. July 17, 2019, at 98.
                                                              14
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 15 of 18




Bistrian’s testimony at trial as an interested party. 68 The notes provide evidence pertaining to a

material issue that was in dispute at trial and are not merely cumulative. 69

                    3. The newly-discovered evidence could not have been discovered prior to the
                       trial

           Gibbs argues that Bistrian could have discovered this new evidence prior to the trial. 70

The Court disagrees. Bistrian sent a Touhy request to the government in 2013 seeking evidence

from the FBI. Bistrian sent another Touhy in 2015 specifically requesting the color photographs.

Either request should have led to the production of this newly-discovered evidence. But this

evidence was not produced, and in a letter sent 16 days prior to production, the FBI firmly

denied that any additional evidence existed. 71 It was not until Bistrian’s most recent motion to

compel, which was filed because the government had failed to timely produce other relevant

evidence, that the FBI discovered the Northington Attack File. The Court determines that

Bistrian could not have discovered this evidence prior to the trial.

           A new trial is “extraordinary relief which should be granted only where extraordinary

justifying circumstances are present.” 72 These are extraordinary circumstances. Bistrian

diligently sought all the relevant evidence in the exclusive control of the government and it was



68
  Compass Tech., 71 F.3d at 1130; see also Crowley v. Cooperstein, No. 95-0194, 1996 WL 524101, at *3 (E.D. Pa.
Sept. 11, 1996) (“[T]he new evidence is the only corroborative evidence which has been introduced by the plaintiff.
Thus, this evidence is not cumulative.”).
69
  Gibbs does not argue that the color photographs of the “Stop Snitching” sign would be cumulative. They are not.
As discussed above, the photographs produced by the BOP and available at trial were essentially useless. The newly
produced photographs would allow a jury to view the sign.
70
     See Def. Gibbs’ Sur-Reply in Opp. Pl.’s Mot. for a New Trial [Doc. No. 487] at 6–7.
71
   See Letter from Landon Jones to Richard Bazelon (May 4, 2020) [Doc. No. 477-1] at 20 (“The United States is . .
. unwilling to engage in dozens of hours of document or other review on the chance that there is some unknown
record of unknowable nature regarding heretofore unmentioned cooperation that no one has even suggested
exists.”).
72
     Bohus v. Beloff, 950 F.2d 919, 930 (3d Cir. 1991) (citations omitted).
                                                            15
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 16 of 18




not until after the trial that the government discovered the Northington Attack File, despite it

being in the government’s possession for 14 years. Indeed, if not for Bistrian’s diligence after the

FTCA evidence was discovered, this evidence would never have come to light.

           The newly-discovered evidence, even if only withheld from Bistrian through

carelessness, is material, could not have been discovered by Bistrian through reasonable

diligence, and would have likely changed the outcome of the trial. It meets the heavy burden

under Rule 60(b)(2), and therefore, the Court will grant a new trial under Rule 59(a)(1). 73

           B. Limited Additional Discovery is Reasonable

           Bistrian has also moved for additional discovery in light of the newly-discovered

evidence. 74 The Court has broad discretion to manage discovery. 75 It will consider the needs of

the case, and weigh the burdens of production against the likely benefit when determining if

additional discovery is appropriate. 76

           Bistrian requests that the FBI and Office of the United States Attorney review all FBI

files concerning the investigation, surveillance, or intelligence gathering related to Savage,

Northington, or Bistrian at the FDC in 2006. Bistrian further requests depositions of Correctional

Officer Kehinde Akano, Special Agent Stephen Heaney, William Jezior, and an FBI designated

representative on the subject of records pertaining to this case. 77



73
   Bistrian also argues that a new trial is warranted as to Gibbs because the jury’s verdict was against the weight of
the evidence and improper actions by Defendant Gibb’s attorneys during opening and closing arguments. Pl.’s Mot.
New Trial as to James Gibbs [Doc. No. 462] at 17–20, 21–23. Because the Court finds that a new trial should be
granted based on the discovery of new evidence, it does not reach these arguments.
74
     See Pl.’s Reply to Gov.’s Opp. to Pl.’s Mot. to Compel [Doc. No. 477] at 17–24.
75
     See Sempier v. Johnson & Higgins, 45 F.3d 724, 734 (3d Cir. 1995).
76
     Fed. R. Civ. P. 26(b)(1).
77
     See generally, Proposed Order, Pl.’s Reply to Gov.’s Opp. to Pl.’s Mot. to Compel [Doc. No. 477] at 1–2.
                                                          16
           Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 17 of 18




           As discussed above, there have been serious issues with evidence and discovery

throughout this case. But after producing the Northington Attack File, the FBI took the following

steps to identify any other potentially responsive documents:

                •   Re-performing the search of the overarching Savage investigative file for
                    the term “Bistrian” and separately for “bist*.”

                •   Reviewed all substantive files from the main Savage case file serialized in
                    2006.

                •   Reviewed all 302s in the “D subfile,” entitled “Informant Reports,” of the
                    Savage file.

                •   Searched across all files in Sentinel, the FBI’s document management
                    system, for items containing “Peter” and “Bistrian” and that were
                    serialized in 2006. 78

           Considering these steps, the Court believes that there would be little benefit in examining

for responsiveness all “handwriting, photographs, physical evidence, or documents that are not

word searchable.” 79 Given the immense size of the Savage file, such an examination would be

unduly burdensome. Similarly, the Court will not permit a deposition from a representative of the

FBI as to the records, as the burden also outweighs any likely benefit.

           However, the substance of the newly-discovered evidence will likely be at issue in

Bistrian’s new trial, and limited and targeted discovery is appropriate. The Court will allow

Bistrian to depose Correctional Officer Kehinde Akano on the topics of his interview with the

FBI and any knowledge of a separation between Bistrian and Northington. The Court will also

allow Bistrian to depose Officer Jezior on the topics of the “Stop Snitching” photographs and

any knowledge of a separation. Finally, the Court will allow Bistrian to conduct a limited


78
   United States’ Resp. to Pl.’s Mot. to Compel [Doc. No. 471] at 8. The ‘*’ character is a wild card within their
Boolean search system. The Sentinel search reviews all documents in the FBI’s electronic file.
79
     Pl.’s Reply to Gov.’s Opp. to Pl.’s Mot. to Compel [Doc. No. 477] at 19.
                                                           17
        Case 2:08-cv-03010-CMR Document 490 Filed 02/05/21 Page 18 of 18




deposition of Special Agent Heaney on the topic of the Akano interview notes, unless the

government produces an affidavit from the Special Agent authenticating the notes.

         III. CONCLUSION

         The Court is fully aware of prolonged litigation of this case 80 and does not determine

lightly that a new trial is necessary. Because the government’s long-term failure to produce

highly relevant evidence directly impacted the Biven’s jury’s verdict, the only just relief is to

grant Plaintiff the opportunity to have his claims fully and fairly heard. An order will be entered.




80
  This case has been before the Court for over twelve and a half years. It has included multiple motions to dismiss,
multiple motions for summary judgment, two interlocutory appeals, two lengthy trials, post-trial litigation, and
seemingly endless problems with discovery.
                                                         18
